Order filed February 16, 2016




                                  In The

                            Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                           NO. 01-15-00220-CR
                               01-15-00221-CR
                               01-15-00222-CR
                                ____________

                      GARY JAMES COX, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 122nd District Court
                         Galveston County, Texas
        Trial Court Cause No. 13-CR-0183, 13-CR-1084, 14-CR-3651

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 2 and
State’s Exhibit 7.

      The exhibit clerk of the 122nd District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 2 and State’s Exhibit 7, on or
before February 19, 2016. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 2 and State’s Exhibit 7, to the clerk of the 122nd District Court.



                                                PER CURIAM